DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-22 are pending.  Claims 1-22 are rejected herein.  This is a First Action on the Merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 15-17, 19, and 22 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by SHAFER et al. (US Pat. 10,433,036).
Regarding claim 1:  SHAFER discloses:  An aquatic organism monitoring device (14 in FIG. 2, “fit within a bird, fish, etc.” in col. 3 lines 58-62) comprising: a housing (outside of 14) configured to be physically associated with an aquatic organism (“ingestible or implantable” in col. 4 lines 18-27); environmental circuitry coupled with the housing and configured to generate a first output indicative of at least one environmental parameter of an environment of the aquatic organism (location in col. 5 lines 60-67); behavioral circuitry coupled with the housing and configured to generate a second output indicative of at least one behavioral parameter of the aquatic organism (migration patterns, swimming patterns, movement in col. 5 lines 3-19); physiological circuitry coupled with the housing and configured to generate a third output indicative of at least one physiological parameter of the aquatic organism (heart rate, blood oxygen level, hormone level in col. 5 lines 3-19); and a transmitter coupled with the housing and configured to transmit an acoustic signal (col. 5 lines 20-27) externally of the housing, and wherein the acoustic signal includes information regarding one or more of the at least one environmental parameter of the environment (col. 5 lines 20-27), the at least one behavioral parameter of the aquatic organism, and the at least one physiological parameter of the aquatic organism (col. 5 lines 20-27).
Regarding claim 2:  SHAFER discloses:  the housing is configured to be received within the aquatic organism (“ingestible or implantable” in col. 4 lines 18-27).
Regarding claim 3:  SHAFER discloses:  processing circuitry configured to process one or more of the first, second and third outputs to generate the information regarding one or more of the at least one environmental parameter, the at least one behavioral parameter, and the at least one physiological parameter of the aquatic organism (processor in col. 2 lines 23-35).
Regarding claim 4:  SHAFER discloses:  memory coupled with the housing and configured to store data of the first, second and third outputs (data logger and memory in col. 2 lines 23-35).
Regarding claim 7:  SHAFER discloses:  the behavioral circuitry is configured to generate the second output indicative of the at least one behavioral parameter comprising movement of the aquatic organism (migration patterns, swimming patterns, movement in col. 5 lines 3-19).
Regarding claim 8:  SHAFER discloses:  processing circuitry configured to process the second output to generate data regarding a level of activity of the aquatic organism (migration patterns, swimming patterns, movement in col. 5 lines 3-19).
Regarding claims 15 and 22:  SHAFER discloses:  the acoustic signal includes information regarding each of the at least one environmental parameter, the at least one behavioral parameter, and the at least one physiological parameter (col. 5 lines 39-52).
Regarding claim 16:  SHAFER discloses:  An aquatic organism monitoring method (fish in col. 3 lines 55-67) comprising: associating a monitoring device (14 in FIG. 2) with an aquatic organism (“subject” in FIG. 2); using the monitoring device, first sensing at least one environmental parameter regarding an environment of the associated aquatic organism (location in col. 5 lines 60-67); using the monitoring device, second sensing at least one behavioral parameter of the associated aquatic organism (migration patterns, swimming patterns, movement in col. 5 lines 3-19); using the monitoring device, third sensing at least one physiological parameter of the associated aquatic organism (heart rate, blood oxygen level, hormone level in col. 5 lines 3-19); and outputting information regarding one or more of the at least one environmental parameter, the at least one behavioral parameter, and the at least one physiological parameter externally of the housing (col. 5 lines 20-27; data arrows to and from logger 14 to remote communication system 16 in FIG. 2).
Regarding claim 17:  SHAFER discloses:  the outputting comprises transmitting an acoustic signal (col. 5 lines 20-27) comprising the information.
Regarding claim 19:  SHAFER discloses:  the second sensing comprises sensing the at least one behavioral parameter indicative of movement of the aquatic organism (migration patterns, swimming patterns, movement in col. 5 lines 3-19).
Regarding claim 22:  SHAFER discloses:  the outputting comprises outputting information regarding each of the at least one environmental parameter, the at least one behavioral parameter, and the at least one physiological parameter (col. 5 lines 39-52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAFER in view of BLOMGREN et al. (NO 20190557 A1).
Regarding claims 5 and 18:  SHAFER does not specify temperature, pressure, or magnetic field as an environmental parameter that is sensed.
BLOMGREN however does disclose a temperature sensor (page 10 line 30-page 11 line 6) and a pressure sensor (page 13 lines 13-20) in his biometric sensor for a fish (page 1).
One skilled in the art at the time the application was effectively filed would be motivated to use the pressure senor of BLOMGREN on the device of SHAFER so that depth can be measured (page 13 lines 13-20) thus giving a clearer picture of the fish’s movement.  It is worth noting that BLOMGREN teaches many different types of sensors including accelerometers, gyros, microphones, and ECG.
Regarding claim 6:  SHAFER does not disclose a triaxial gyroscope.
BLOMGREN however does teach a triaxial gyroscope configured to generate the second output indicative of the at least one behavioral parameter comprising rotations of the aquatic organism about three axes (page 8 lines 13-32).
One skilled in the art at the time the application was effectively filed would be motivated to use the triaxial gyroscope of BLOMGREN on the device of SHAFER because data about the fish’s inclination can be indicative of health status (page 9 lines 18-22 of BLOMGREN).  It can also give data regarding feeding behavior, thus allowing information on whether farm raised fish are being properly fed (page 9 lines 18-27 of BLOMGREN).
Regarding claim 9:  SHAFER does not disclose measuring tail beat frequency.
BLOMGREN however does teach measuring tail beat frequency (page 5 lines 11-18).
One skilled in the art at the time the application was effectively filed would be motivated to use a sensor to measure tail beat frequency as taught by BLOMGREN with the device of SHAFER because it can be used as indicator of health activity and size (page 5 lines 9-12 of BLOMGREN).
Claim(s) 10-12, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAFER in view of BOZKURT (US Pub. 2017/0127975).
Regarding claims 10-12, 20, and 21:  SHAFER teaches many different types of physiological circuitry (col. 5 lines 3-19), but does not teach taking an electrocardiogram (ECG) or electromyogram (EMG).
BOZKURT however does teach electrocardiogram circuitry (para. 64, 85, 106) configured to generate output comprising an electrocardiogram waveform indicative of heart beats (para. 8) of an organism in his injectable sensor (abstract) for an animal (para. 43) that transmits its data (para. 3).  BOZKURT also teaches EMG circuitry (para. 64, 85, 106), thus meeting the limitations of claims 11 and 12.
One skilled in the art at the time the application was effectively filed would be motivated to use the additional sensors of BOZKURT (ECG, EMG) to gain more information about the animal being studied and so allow the user to better understand the organism.  Furthermore, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results.  KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  In the present case the known elements are implantable devices with many different sensors on them (as taught by SHAFER and BOZKURT) and the particular sensors taught by BOZKURT (ECG and EMG).  Any miniaturized sensor that could be installed on such a device would be obvious to use to one skilled in the art if that was a particular measurement that they wanted to take.  Furthermore, it is also worth noting that SHAFER discloses measuring heart rate in col. 4 lines 18-27, but does not specify the particular sensor that would measure it.  An ECG sensor would be one such sensor.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAFER in view of HALL et al. (AU 2020/102206 A4).
Regarding claim 13:  SHAFER teaches many different types of physiological circuitry (col. 5 lines 3-19), but does not teach a pulse oximeter.
HALL however does teach a pulse oximeter (pg. 9 lines 16-24), and wherein the processing circuitry is configured to process the output to generate information regarding heart beats of the organism (pg. 9 lines 16-24) on his implantable sensor device (pg. 1 line 35-pg. 2 line 15) for an animal (pg. 2 lines 13-15).
One skilled in the art at the time the application was effectively filed would be motivated to use the additional sensor of HALL to gain more information about the animal being studied and so allow the user to better understand the organism.  Furthermore, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results.  KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  In the present case the known elements are implantable devices with many different sensors on them (as taught by SHAFER and HALL) and the particular sensor taught by HALL (pulse oximeter).  Any miniaturized sensor that could be installed on such a device would be obvious to use to one skilled in the art if that was a particular measurement that they wanted to take.  Furthermore, it is also worth noting that SHAFER discloses measuring heart rate in col. 4 lines 18-27, but does not specify the particular sensor that would measure it.  A pulse oximeter sensor would be one such sensor.  It is also worth noting that HALL also teaches an ECG sensor (pg. 9 lines 9-15)
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAFER.
Regarding claim 14:   SHAFER teaches most aspects of the instant invention.  However, SHAFER does not explicitly specify the weight of the device.  Nonetheless, the skilled artisan would know too that the weight of the device would determine how many and what types of components can be installed in it.  Please note SHAFER does state that the device can be made in various sizes which can depend on the size of the animal (col. 3 lines 58-65).
The specific claimed weight, absent any criticality, is only considered to be the “optimum” weight disclosed by SHAFER that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired number of installed sensors, size of the animal being tracked, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the weight is used, as already suggested by SHAFER.
Since the applicant has not established the criticality (see next paragraph) of the weight stated and since devices of such weight are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of SHAFER.
Please note that the specification contains no disclosure of either the critical nature of the claimed weight or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  ALLEN et al. (US Pub. 2015/0289479) teaches an acoustic tag for monitoring fish movement.  GANDOLA et al. (WO 2014/151852 A1) teaches a very small implantable device with EMG and ECG detectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2855